Exhibit 10.11

AMENDMENT NO. 2

 

AMENDED AND RESTATED

MORTGAGE BANKING SERVICES AGREEMENT

 

Amendment No. 2 to Amended and Restated Mortgage Banking Services Agreement,
dated as of October 31, 2017 (the “Amendment”), by and between PennyMac Loan
Services, LLC, a Delaware limited liability company (the “Service Provider”),
and PennyMac Corp., a Delaware corporation (the “Company”).

 

RECITALS

WHEREAS, the Service Provider and the Company are parties to that certain
Amended and Restated Mortgage Banking Services Agreement, dated as of September
12, 2016 (the “Existing MBS Agreement” and, as amended by this Amendment, the
“MBS Agreement”). Capitalized terms used but not otherwise defined herein shall
have the meanings given to them in the Existing MBS Agreement.

WHEREAS, the Service Provider and the Company have agreed, subject to the terms
and conditions of this Amendment, that the Existing MBS Agreement be amended to
reflect certain agreed upon revisions to the terms of the Existing MBS
Agreement.

NOW, THEREFORE, in consideration of the mutual premises and mutual obligations
set forth herein, the Service Provider and the Company hereby agree that the
Existing MBS Agreement is hereby amended as follows:

SECTION 1.Exhibits. Exhibit A of the Existing MBS Agreement is hereby amended by
deleting it in its entirety and replacing it with the form attached hereto as
Exhibit A.

SECTION 2.Conditions Precedent. This Amendment shall become effective as of the
date first set forth above (the “Amendment Effective Date”), subject to the
satisfaction of the following conditions precedent:

2.1Delivered Documents. On the Amendment Effective Date, each party shall have
received the following documents, each of which shall be satisfactory to such
party in form and substance:

(a)this Amendment, executed and delivered by duly authorized officers of the
Service Provider and the Company; and

(b)such other documents as such party or counsel to such party may reasonably
request.

SECTION 3.Representations and Warranties. Each party represents that it is in
compliance in all material respects with all the terms and provisions set forth
in the Existing MBS Agreement on its part to be observed or performed.

SECTION 4.Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing MBS Agreement shall continue to be, and shall remain, in
full force and effect in accordance with its terms.

 

--------------------------------------------------------------------------------

 

SECTION 5.GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF
THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

SECTION 6.Counterparts. This Amendment may be executed in one or more
counterparts and by different parties hereto on separate counterparts, each of
which, when so executed, shall constitute one and the same agreement.

SECTION 7.Conflicts. The parties hereto agree that in the event there is any
conflict between the terms of this Amendment, and the terms of the Existing MBS
Agreement, the provisions of this Amendment shall control.

[SIGNATURE PAGE FOLLOWS]

 

 

 

2

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

The Service Provider:

 

PENNYMAC LOAN SERVICES, LLC

 

 

 

 

 

 

 

 

 

By:

 

/s/ Douglas Jones

 

 

 

 

Name:

 

Douglas Jones

 

 

 

 

Title:

 

President

 

The Company:

 

PENNYMAC CORP.

 

 

 

 

 

 

 

 

 

By:

 

/s/ Andrew S. Chang

 

 

 

 

Name:

 

Andrew S. Chang

 

 

 

 

Title:

 

Senior Managing Director and

Chief Financial Officer

 

 

 

Signature Page to Amendment No. 2

Amended and Restated Mortgage Banking Services Agreement

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

(Compensation)

 

Fulfillment Fees

 

The aggregate Fulfillment Fees for Mortgage Loans purchased in any month from an
approved Correspondent (other than the Service Provider) shall equal (a) in the
case of Fannie Mae Mortgage Loans and Freddie Mac Mortgage Loans, no greater
than the product of (i) 0.35% and (ii) the aggregate unpaid principal balance of
all such Fannie Mae Mortgage Loans and Freddie Mac Mortgage Loans funded in such
month, and (b) in the case of all other Mortgage Loans, no greater than the
product of (i) 0.85% and (ii) the aggregate unpaid principal balance of all such
Mortgage Loans funded in such month; provided, however, that no Fulfillment Fee
shall be due or payable to the Service Provider with respect to any Ginnie Mae
Mortgage Loan. The Fulfillment Fee with respect to each Mortgage Loan shall be
due and payable by the Company no later than the end of the calendar month
following the calendar month in which such Mortgage Loan was funded.

 

Early Purchase Program Fees

 

With respect to each Early Purchase Program, the Service Provider shall be
entitled to fees that accrue (a) at a rate equal to $1,500 per annum, and (b) in
the amount of $35 with respect to each Mortgage Loan purchased by the Company
thereunder. The fee described in clause (a) shall accrue and be payable monthly
not later than the last Business Day of each month from and after the execution
of the Early Purchase Program documentation. The fee described in clause (b)
shall accrue and be payable monthly not later than the fifth (5th) Business Day
following the month during which the related Mortgage Loan first becomes subject
to a transaction thereunder.

 

A-1

 